According to the Full Commission's review of the above-captioned case, much of the dispute hinges upon the opinion Dr. Christopher Brown would express were he deposed in the matter. However, it appears as though the parties have been, to this point, unable or unwilling to depose Dr. Brown because of the high cost involved in so doing. However, our review of the file indicates that this deposition is indeed crucial in the determination of whether or not plaintiff's physical problems resulted from her compensable injury by accident.
* * * * * * * * * * *
Therefore, for good cause shown, IT IS HEREBY ORDERED that the parties shall depose Dr. Christopher Brown. Said deposition shall be arranged by plaintiff's counsel. Plaintiff shall pay any advance deposition costs charged, with the payment of a final bill pending the ultimate outcome of the case. The parties shall have 90 days within which to comply with the present Order, and within this time frame shall submit the deposition to the Full Commission so that it can finally dispose of the case.
This the ___________ day of ___________________, 1995.
                                  S/ ________________ JAMES J. BOOKER COMMISSIONER
CONCURRING:
S/ ________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ ________________ COY M. VANCE COMMISSIONER
JJB:alp 1/31/95